DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claims filed on 12/21/2021.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,212,930 to Bristol in view of Wang et al. U.S. Patent 7,836,623 (hereinafter D1).
Regarding claim 1, claim 1 of U.S. Patent 11,212,930 teaches most of the positively claimed limitations (see below claim comparison table) of claim 1 of the current application.
However, claim 1 of U.S. Patent 11,212,930 teaches supporting the device housing in a plurality of alternative orientations (see below claim comparison table) but does not specifically teach supporting the device housing in an upright orientation. 
D1, in the same field of endeavor, teaches a media device, which suggests the device housing supported in an upright orientation (see figure 3A and column 3, lines 17-24). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the media device of U.S. Patent 11,212,930 with the capability for supporting the device housing in an upright orientation, as suggested by D1, so that upright view of said media device would have been convenient.


            Current Application:
1. A media device comprising: 
a device housing that houses electronic components of the media device; 

a support member for supporting the device housing in an upright orientation on a surface, the support member configured for extending away from a back side of the device housing between a proximal end and a distal end of the support member; and a coupling member at the proximal end of the support member, the coupling member comprising a plurality of peripheral mounting extensions for interfacing with corresponding mounting recesses of a mounting socket in the back side of the device housing, 











wherein: the support member is rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member, such that an orientation of the support member is adjustable by rotating the support member and the coupling member as a unit relative to the mounting socket.











16. An assembly for a media device, the assembly comprising: 
a support member for supporting a device housing of the media device in an upright orientation on a surface, 





the support member configured for extending away from a back side of the device housing between a proximal end and a distal end of the support member; 








a coupling member disposed at the proximal end of the support member, wherein the support member is rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member, 


the coupling member comprising: an electrical connector; and peripheral mounting extensions surrounding the electrical connector and dimensioned to removably secure the coupling member to the device housing; and 











a power-delivery mechanism disposed centrally within the support member for supplying power to electronic components within the device housing via the electrical connector.


19. A media device, comprising: 
a device housing that houses a display and a camera; 

a support member for supporting the device housing in an upright orientation on a surface, 
the support member configured for extending away from a back side of the device housing; and 



a coupling member comprising a plurality of peripheral mounting extensions for interfacing with corresponding mounting recesses of a mounting socket in the back side of the device housing, 













wherein: the support member is rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member, such that an orientation of the support member relative to the display and the camera is adjustable by rotating the coupling member within the mounting socket.
         U.S. Patent 11,212,930:
1. A media device comprising: 
a device housing surrounding electronic components of the media device; 

a support member for supporting the device housing in each of a plurality of alternative orientations on an external surface, the support member extending away from a back side of the device housing between a proximal end and a distal end of the support member; a coupling member comprising a circular extension comprising peripheral mounting extensions for interfacing with corresponding mounting recesses of a mounting socket at the back side of the device housing, the coupling member disposed at the proximal end of the support member and secured to the device housing at the back side, wherein: the coupling member is rotatably secured within the mounting socket; the coupling member is rotatable about an axis that extends away from the back side of the device housing; and the support member extends away from the coupling member and the back side of the device housing at an angle, wherein the support member is rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member, such that an orientation of the support member is adjustable by rotating the support member and the coupling member as a unit within and relative to the mounting socket about the axis; and 

a power-delivery mechanism disposed within the support member and electrically coupled to the electronic components via an electrical path centrally through the support member and centrally through the coupling member.

17. An assembly for a media device, the assembly comprising: an elongated support member for supporting a device housing of the media device in at least a portrait orientation resting on a side surface of the device housing at a first inclination angle and a landscape orientation resting on a bottom surface of the device housing at a second inclination on an external surface, the elongated support member defining an inner channel extending longitudinally between a proximal end and a distal end of the elongated support member, wherein the distal end of the elongated support member is configured to be equidistant from the bottom surface and the side surface of the device housing such that the first inclination angle is approximately equal to the second inclination angle; 

a coupling member disposed at the proximal end of the elongated support member, wherein the elongated support member is rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member, 

the coupling member comprising: an electrical connector; and peripheral mounting extensions surrounding the electrical connector and dimensioned to removably secure the coupling member to the device housing by insertion of the peripheral mounting extensions into corresponding mounting recesses in the device housing such that the electrical connector is electrically coupled to an electrical terminal in the device housing and the elongated support member extends away from a back side of the device housing at the oblique angle; and 

a power-delivery mechanism disposed centrally within the elongated support member for supplying power to electronic components within the device housing via the electrical connector.


1. A media device comprising: 
a device housing surrounding electronic components of the media device; 
a support member for supporting the device housing in each of a plurality of alternative orientations on an external surface, the support member extending away from a back side of the device housing between a proximal end and a distal end of the support member; 

a coupling member comprising a circular extension comprising peripheral mounting extensions for interfacing with corresponding mounting recesses of a mounting socket at the back side of the device housing, the coupling member disposed at the proximal end of the support member and secured to the device housing at the back side, wherein: the coupling member is rotatably secured within the mounting socket; the coupling member is rotatable about an axis that extends away from the back side of the device housing; and the support member extends away from the coupling member and the back side of the device housing at an angle, wherein the support member is rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member, such that an orientation of the support member is adjustable by rotating the support member and the coupling member as a unit within and relative to the mounting socket about the axis; and a power-delivery mechanism disposed within the support member and electrically coupled to the electronic components via an electrical path centrally through the support member and centrally through the coupling member.


5.	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. U.S. Patent 11,212,930. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 17 of U.S. Patent 11,212,930 teaches every positively claimed limitations (see above claim comparison table) of claim 16 of the current application.  The only difference is that claim 17 of U.S. Patent 11,212,930 uses the term “portrait orientation” and claim 16 of the current application uses the term “upright orientation”, which is equivalent to “portrait orientation”.

6.	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,212,930 in view of Wang et al. U.S. Patent 7,836,623 (hereinafter D1) and in further view of CHI et al. U.S. Pub. 2019/0188445 (hereinafter D2).
Regarding claim 19, claim 1 of U.S. Patent 11,212,930 teaches most of the positively claimed limitations (see above claim comparison table) of claim 19 of the current application.
However, claim 19 of U.S. Patent 11,212,930 teaches supporting the device housing in a plurality of alternative orientations (see below claim comparison table) but does not specifically teach supporting the device housing in an upright orientation. 
D1, in the same field of endeavor, teaches a media device, which suggests the device housing supported in an upright orientation (see figure 3A and column 3, lines 17-24). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the media device of U.S. Patent 11,212,930 with the capability for supporting the device housing in an upright orientation, as suggested by D1, so that upright view of said media device would have been convenient.
	However, claim 1 of U.S. Patent 11,212,930 teaches that the device housing surrounds electronic components of the media device, but does not specifically teach that the device housing surround/house a display and a camera.
	D2, in the same field of endeavor, teaches a media device (100; figure 1) having a device housing (101; figure 1) for housing/surrounding a display (111; figure 1) and camera (117c; figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the media device of claim 1 of U.S. Patent 11,212,930 with a display and camera to be housed/surrounded within said device housing of claim 1 of U.S. Patent 11,212,930, as suggested by D2, to provide displaying and camera capabilities to said media device.

Current Application:
1. A media device comprising: 
a device housing that houses electronic components of the media device; 





a support member for supporting the device housing in an upright orientation on a surface, 

the support member configured for extending away from a back side of the device housing between a proximal end and a distal end of the support member; and

 a coupling member at the proximal end of the support member, the coupling member comprising a plurality of peripheral mounting extensions for interfacing with corresponding mounting recesses of a mounting socket in the back side of the device housing, 








wherein: the support member is rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member, such that an orientation of the support member is adjustable by rotating the support member and the coupling member as a unit relative to the mounting socket.

16. An assembly for a media device, the assembly comprising: 
a support member for supporting a device housing of the media device in an upright orientation on a surface, 

the support member configured for extending away from a back side of the device housing between a proximal end and a distal end of the support member; 

a coupling member disposed at the proximal end of the support member, wherein the support member is rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member, 
















the coupling member comprising: an electrical connector; and peripheral mounting extensions surrounding the electrical connector and dimensioned to removably secure the coupling member to the device housing; and 








19. A media device, comprising: 
a device housing that houses a display and a camera; 






a support member for supporting the device housing in an upright orientation on a surface, 
the support member configured for extending away from a back side of the device housing; and 




a coupling member comprising a plurality of peripheral mounting extensions for interfacing with corresponding mounting recesses of a mounting socket in the back side of the device housing, 








wherein: the support member is rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member, such that an orientation of the support member relative to the display and the camera is adjustable by rotating the coupling member within the mounting socket.

a power-delivery mechanism disposed centrally within the support member for supplying power to electronic components within the device housing via the electrical connector.
U.S. Patent 11,294,430:
1. A media device comprising: 
a display device having a front side comprising a display surface, the display device comprising a camera device disposed in an upper front corner of the display device when the display device is oriented in both portrait and landscape orientations; 
a support housing for supporting the display device in each of the portrait and landscape orientations on an external surface, the support housing extending from a back side of the display device between a mounting surface of the support housing abutting the back side of the display device and a distal end of the support housing; 
a coupling member disposed at the mounting surface of the support housing and mounted to the display device via a plurality of peripheral mounting protrusions extending in one direction away from an end of the coupling member dimensioned to be received within a plurality of complementary mounting recesses on the display device, wherein the mounting recesses on the display device are disposed in a lower rear corner of display device opposite the camera device, wherein the coupling member is configured to be rotatable relative to the support housing when the plurality of peripheral mounting protrusions are received within the plurality of complementary mounting recesses; and 
a power supply disposed within the support housing and electrically coupled to the display device via an electrical path extending through the coupling member.

18. An assembly for a display device, the assembly comprising: 
a support housing for supporting the display device in each of a portrait orientation and a landscape orientation on an external surface, the support housing tapering from a mounting surface of the support housing configured to abut a back side of the display device toward a distal end of the support housing; 

a coupling member disposed at the mounting surface of the support housing, the coupling member dimensioned to be rotatably mounted to the display device via a plurality of peripheral mounting protrusions extending in one direction away from an end of the coupling member dimensioned to be received within a plurality of complementary mounting recesses on the display device so that: the coupling member is rotatable relative to the support housing when the plurality of peripheral mounting protrusions are received within the plurality of complementary mounting recesses; 
the mounting recesses are in a lower rear corner of the display device in both the portrait and landscape orientations and a camera device of the display device is in an upper front corner of the display device opposite the mounting recesses; 
an electrical connector of the coupling member is electrically coupled to an electrical terminal of the display device; and 
the support housing is secured in a predetermined orientation relative to the display device; and 
a power supply for supplying power to the display device disposed within the support housing and electrically coupled to the electrical connector.


1. A media device comprising: 
a display device having a front side comprising a display surface, the display device comprising a camera device disposed in an upper front corner of the display device when the display device is oriented in both portrait and landscape orientations; 
a support housing for supporting the display device in each of the portrait and landscape orientations on an external surface, the support housing extending from a back side of the display device between a mounting surface of the support housing abutting the back side of the display device and a distal end of the support housing; 
a coupling member disposed at the mounting surface of the support housing and mounted to the display device via a plurality of peripheral mounting protrusions extending in one direction away from an end of the coupling member dimensioned to be received within a plurality of complementary mounting recesses on the display device, wherein the mounting recesses on the display device are disposed in a lower rear corner of display device opposite the camera device, wherein the coupling member is configured to be rotatable relative to the support housing when the plurality of peripheral mounting protrusions are received within the plurality of complementary mounting recesses; and 




a power supply disposed within the support housing and electrically coupled to the display device via an electrical path extending through the coupling member.


7.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,294,430 in view of Wang et al. U.S. Patent 7,836,623 (hereinafter D1).
Regarding claim 1, claim 1 of U.S. Patent 11,294,430 teaches a media device having most of positively claimed limitations (with slightly different wordings) of claim 1 of the current application (see above claim comparison table).
However, claim 1 of U.S. Patent 11,294,430 does not specifically teach the support member is rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member, such that an orientation of the support member is adjustable by rotating the support member and the coupling member as a unit relative to the mounting socket.

D1, in the same field of endeavor, teaches a media device, comprising a support member (221; figure 2) being rigidly coupled to or integrally formed with a coupling member (222; figure 2) at a fixed orientation and oblique angle (see figures 2 and 3A) to the coupling member, such that an orientation of the support member is adjustable by rotating the support member and the coupling member as a unit (see figures 2 and 3A and column 3, lines 9-15) relative to a mounting socket (32; figure 2).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the support member and the coupling member of claim 1 of U.S. Patent 11,294,430, such that the support member would be rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member, such that an orientation of the support member is adjustable by rotating the support member and the coupling member as a unit relative to the mounting socket, as suggested by D1, to support said media device at different orientations.

8.	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent 11,294,430 in view of Wang et al. U.S. Patent 7,836,623 (hereinafter D1).

Regarding claim 16, claim 18 of U.S. Patent 11,294,430 teaches a media device having most of positively claimed limitations (with slightly different wordings) of claim 16 of the current application (see above claim comparison table).
However, claim 18 of U.S. Patent 11,294,430 does not specifically teach the support member being rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member.

D1, in the same field of endeavor, teaches a media device, comprising a support member (221; figure 2) being rigidly coupled to or integrally formed with a coupling member (222; figure 2) at a fixed orientation and oblique angle (see figures 2 and 3A) to the coupling member.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the support member and the coupling member of claim 18 of U.S. Patent 11,294,430, such that the support member would be rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member, as suggested by D1, to support said media device at a fixed orientation and at an oblique angle.

9.	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,294,430 in view of Wang et al. U.S. Patent 7,836,623 (hereinafter D1).

Regarding claim 19, claim 1 of U.S. Patent 11,294,430 teaches a media device having most of positively claimed limitations (with slightly different wordings) of claim 1 of the current application (see above claim comparison table).
However, claim 1 of U.S. Patent 11,294,430 does not specifically teach the support member is rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member, such that an orientation of the support member is adjustable by rotating the support member and the coupling member as a unit relative to the mounting socket.

D1, in the same field of endeavor, teaches a media device, comprising a support member (221; figure 2) being rigidly coupled to or integrally formed with a coupling member (222; figure 2) at a fixed orientation and oblique angle (see figures 2 and 3A) to the coupling member, such that an orientation of the support member is adjustable by rotating the support member and the coupling member as a unit (see figures 2 and 3A and column 3, lines 9-15) relative to a mounting socket (32; figure 2).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the support member and the coupling member of claim 1 of U.S. Patent 11,294,430, such that the support member would be rigidly coupled to or integrally formed with the coupling member at a fixed orientation and oblique angle to the coupling member, such that an orientation of the support member is adjustable by rotating the support member and the coupling member as a unit relative to the mounting socket, as suggested by D1, to support said media device at different orientations.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1, 2, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. U.S. Patent 7,836,623 (hereinafter D1).

Regarding claim 1, D1 teaches a media device (3; figure 2) comprising: 
a device housing (31; figure 2) that houses electronic components (implied in column 1, lines 33-37; “digital photo frame” must have electronic components) of the media device; 
a support member (2; figure 2) for supporting the device housing (31) in an upright orientation (see figure 3A and column 3, lines 17-23) on a surface (implied), the support member (2) configured for extending away (see figure 3A) from a back side (35; figure 2) of the device housing between a proximal end (the end portion of 2 adjacent to back side 35; figures 2-3) and a distal end (the further away end portion of 2 from the back side 35; figures 2-3) of the support member; and 
a coupling member (222; figure 2) at the proximal end of the support member, the coupling member comprising a plurality of peripheral mounting extensions (225; figure 2) for interfacing with corresponding mounting recesses (spaces formed between position members 24; figure 2) of a mounting socket (32; figure 2) in the back side of the device housing, wherein: 
the support member is rigidly coupled to or integrally formed (see figure 2) with the coupling member at a fixed orientation (see figures 2, 3a and 3c) and oblique angle to the coupling member, such that an orientation of the support member is adjustable by rotating (see figure 3D and column 2, lines 34-37) the support member and the coupling member as a unit relative to the mounting socket.

Regarding claim 2, D1 also teaches the media device of claim 1, wherein the electronic components include a display (implied in figure 2 and column 2, lines 53-55) configured to present visual content to a user.  

Regarding claim 10, D1 also teaches the media device of claim 1, wherein the coupling member (222; figure 2) has a circular shape (see figure 2).  

Regarding claim 11, D1 also teaches the media device of claim 10, wherein the plurality of peripheral mounting extensions (225; figure 2) are positioned along a circumference (see figure 2) of the coupling member (222).  

Regarding claim 14, D1 also teaches the media device of claim 1, further comprising at least one frictional element (see column 4, lines 6-18 and figure 2; elastic members 212 act as frictional element(s)) disposed between the proximal end of the support member and the device housing to hold the support member in a selected orientation relative to the device housing.  

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-3, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. U.S. Patent 8,599,570 (hereinafter D5) in view of D1.

Regarding claim 1, D5 teaches a media device (10; figure 1) comprising: 
a device housing (50; figure 2) that houses electronic components (80, 82, 84 and 88; figure 2) of the media device; 
a support member (38; figure 2) for supporting the device housing in an upright orientation (column 2, lines 23-24) on a surface (implied), the support member (38) configured for extending away from a back side (back side of 50; figure 2) of the device housing (50) between a proximal end (the portion of 38 adjacent to 50; figure 2) and a distal end (the further away portion of 38 from 50; figure 2) of the support member; and 
a coupling member (36; figure 2) at the proximal end of the support member (38), the coupling member (36) comprising a plurality of peripheral mounting extensions (42; figure 2) for interfacing with corresponding a mounting recess (44; figures 2 and 4) of a mounting socket (52; figure 2) in the back side of the device housing, wherein: 
the support member (38) is rigidly coupled to or integrally formed (see figure 2) with the coupling member (36) at a fixed orientation (see column 1, lines 43-52) and oblique angle (see figure 2) to the coupling member (36), such that an orientation of the support member is adjustable by rotating (see column 2, lines 25-40) the support member (38) and the coupling member (36) as a unit relative to the mounting socket.  

However, D5 teaches that the mounting socket has a corresponding mounting recess, not a plurality of corresponding mounting recesses.

D1, in the same field of endeavor, teaches a media device, wherein the coupling member (222; figure 2) comprising a plurality of peripheral mounting extensions (225; figure 2) for interfacing with corresponding mounting recesses (spaces formed between position members 24; figure 2) of a mounting socket (32; figure 2) in the back side of the device housing.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the mounting socket of D5 to have a plurality of mounting recesses corresponding to the plurality of mounting extensions, as suggested by D1, to firmly and stably support each rotated orientation.

Regarding claim 2, D5 also teaches the media device of claim 1, wherein the electronic components include a display (70; figure 2) configured to present visual content to a user.  

Regarding claim 3, as mentioned above, D5/D1 teaches the media device of claim 2.  However, D5/D1 does not specifically teach that the display comprises at least one of: a liquid crystal display; or a light-emitting diode display.  

The Examiner takes Official Notice that LED displays have been commonly known and equipped in various electronic devices due to its highly recognized advantages such as low energy consumption and high quality images.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the device of D5/D1 with an LED display, as suggested by the Examiner’s Official Notice, to achieve the above indicated advantages.
Regarding claim 7, as mentioned above, D5/D1 teaches the media device of claim 1.
Even though, D5/D1 does not specifically teach wherein the oblique angle between the support member and the coupling member is between approximately 45 degree and approximately 90 degree, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust said angle range, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, to achieve desired displaying angle.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 8, as mentioned above, D5/D1 teaches the media device of claim 1.
Even though, D5/D1 does not specifically teach wherein the oblique angle between the support member and the coupling member is between approximately 70 degree and approximately 85 degree, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust said angle range, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, to achieve desired displaying angle.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 9, D5/D1 also teaches the media device of claim 1, wherein the support member (38; figure 2) has a substantially cylindrical shape (see figure 2).  

Regarding claim 14, D5/D1 also teaches the media device of claim 1, further comprising at least one frictional element (31; figure 2 of D1) disposed between the proximal end of the support member and the device housing to hold the support member in a selected orientation relative to the device housing.

16.	Claims 4-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over D5/D1 in further view of GURR et al. U.S. Pub. 2019/0316729 (hereinafter D3).
Regarding claim 4, as mentioned above, D5/D1 teaches the media device of claim 2.
However, D5/D1 does not specifically teach that the display comprises an integrated touch sensor.  
	D3, in the same field of endeavor, teaches a display device (108; figure 1-1) equipped with an integrated touch sensor (see par [0060]) for allowing users to directly interact with the display (102; figure 1-1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the display of the media device of D5/D1 with an integrated touch sensor, as suggested by D3, for allowing users to directly interact with said display.

Regarding claim 5, as mentioned above, D5/D1 teaches the media device of claim 1.
However, D5/D1 does not teach that the electronic components further comprise a camera configured to capture at least one of images or video.  
D3, in the same field of endeavor, teaches a media device (108; figure 1-1) comprising a camera (see par [0141]]) configured to capture at least one of images or video for identifying the orientation of user faces and for detecting the position of the display relative to the users in the surrounding environment.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the media device of D5/D1 with a camera, as suggested by D3, configured to capture at least one of images or video for identifying the orientation of user faces and for detecting the position of the display relative to the users in the surrounding environment.

Regarding claim 6, as mentioned above, D5/D1/D3 teaches the media device of claim 5.
 Even though, D5/D1/D3 does not specifically teach that the camera is positioned near a corner of the device housing, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange or rearrange said camera to be positioned near a corner of the device housing, for optimizing displaying area, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claims 19-20, claims 19-20 are rejected for the same reasonings stated in the rejection of claims 1 and 5.

17.	Claims 12, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over D5/D1 in further view of Huang et al. U.S. Pub. 2012/0106068 (hereinafter D4).
Regarding claims 12-13, as mentioned above, D5/D1 teaches the media device of claim 1.
However, D5/D1 does not further teach a power-delivery mechanism disposed within the support member and electrically coupled to the electronic components via an electrical path through the support member and through the coupling member.  
	D4, in the same field of endeavor, teaches a media device having a support member and a power-delivery mechanism (the cable going through the interior of 200; see figure 1A and par [0035]) disposed within the support member (200; figure 1A) and electrically coupled to the electronic components (implicitly taught) via an electrical path/channel (path/channel inside 200; figure 1A) through the support member (200) and through the coupling member (the upper portion of 200; figure 1A).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the media device of D5/D1 with a power-delivery mechanism disposed within the support member and electrically coupled to the electronic components via an electrical path through the support member and through the coupling member, as suggested by D4, to provide power delivery to said media device from an external power source through the interior of said support member.  

Regarding claim 15, as mentioned above, D5/D1 teaches the media device of claim 1, wherein the coupling member (36; figure 2 of D5) is removably secured (see figures 1-4 of D5) to the device housing.
However, D5 does not teach that the coupling member comprises an electrical connector removably coupled to an electrical terminal in the device housing to supply power to the electronic components within the device housing.  
D4, in the same field of endeavor, teaches a media device comprising a coupling member (upper portion of 200; figure 1A) comprises an electrical connector (210; figure 3) removably coupled to an electrical terminal (implicitly taught) in the device housing (100; figure 1A) to supply power (see par [0045]) to the electronic components within the device housing.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the coupling member of D5/D1 with an electrical connector removably coupled to an electrical terminal in the device housing to supply power to the electronic components within the device housing, as suggested by D4, to supply power to the electronic components within the device housing.
Regarding claims 16-17, claims 16-17 are rejected for the same reasonings stated in the rejections of claims 1, 12 and 15.

Regarding claim 18, as mentioned above, D5/D1/D4 teaches the media device of claim 16.
Even though, D5/D1/D4 does not specifically teach wherein the oblique angle between the support member and the coupling member is between approximately 45 degree and approximately 90 degree, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust said angle range, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, to achieve desired displaying angle.  In re Stevens, 101 USPQ 284 (CCPA 1954).

				Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
December 2, 2022